Mr. Justice Wole
delivered the opinion of the Court.
This was an information charging the offering for sale of adulterated milk intended for human consumption. The evidence, direct and circumstantial, tended to show the offering of adulterated milk to different persons. Perhaps it would have been better if the information had charged a sale or sales, but no objection w'as made on this ground.
The appellant insists that the evidence does not show a sale. However, his own testimony is to the effect that he sold milk for industrial purposes and the other evidence tended to show deliveries to other persons.
A sale for the purpose of making ice cream or other confectionery is a sale for human consumption.
The milk was adulterated. When an inspector says that milk contains 9 per cent of water he means in addition to its normal consistency. Necessarily, all milk contains a greater percentage than 9 per cent óf water, as do all foodstuffs. The case is governed by People v. Maldonado; 41 P.R.R. 28.
Error is also assigned on the admission of a paper writing signed, by defendant as a receipt for a sale to the inspector. There was some conflict in the evidence as to when this receipt was signed. The court could resolve this conflict and it tended to show a sale, but we think it was also evidence tending to identify the milk actually sold.
The judgment should be affirmed.